UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2017 RENTECH, INC. (Exact name of registrant as specified in its charter) Colorado 001-15795 84-0957421 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 2000 Potomac Street NW, 5th Floor Washington, DC (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code): (202) 791-9040 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Effective January 20, 2017, Rentech, Inc. (the “Company”) entered into Amendment No. 1 to the Transaction Agreement dated as of August 9, 2015 (the “Amendment”) with CVR Partners, LP (the “Partnership”), Coffeyville Resources, LLC, Rentech Nitrogen Holdings, Inc. (“Holdings”), and DSHC, LLC (“DSHC” and, together with the Company and Holdings, the “Partnership Unitholders”).The Amendment provides that the Partnership Unitholders may appoint up to one director to the Board of Directors of the general partner of the Partnership (the “Partnership Board”) so long as they and certain of their permitted assignees (including, until April 1, 2017, GSO Capital Partners and its affiliates who currently hold approximately 15% of the outstanding Partnership Common Units (the “GSO Funds”)) hold at least 15% of the outstanding Partnership Common Units.
